                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


IN RE:
TOMIKA L. TAYLOR,

     Debtor,
____________________________________               Case No. 18-13285
                                                   HON. DENISE PAGE HOOD
WAMER PROPERTIES, LLC,

      Appellant,
v.

TOMIKA L. TAYLOR,

     Appellee.
___________________________________________/


            ORDER DENYING AND DISMISSING APPEAL [#1]


I.    INTRODUCTION

      On June 28, 2017, the Bankruptcy Court entered an Order Confirming Plan

stemming from the Chapter 13 bankruptcy filing made by Appellee Tomika L. Taylor

(“Debtor”). [Bankruptcy Docket No. (“BDN”) 83] On June 14, 2018, Appellant

Wamer Properties, LLC (“Wamer”) filed in the Bankruptcy Court an Amended Proof

of Claim #15, stating that the amount of its claim should have been $55,624.77, not

$10,210.85 as Wamer had indicated on its Proof of Claim #15 dated May 16, 2017.
On June 18, 2018, Wamer filed a Motion for Relief from Order Confirming Plan. On

August 6, 2018, the Bankruptcy Court entered an order denying Wamer’s Motion for

Relief. [BDN 112] Wamer filed a Motion for Reconsideration/Rehearing [BDN 113],

which the Bankruptcy Court denied on October 5, 2018. [BDN 120]. Wamer timely

filed a Notice of Appeal. The Debtor filed a response. For the reasons that follow,

the Court denies and dismisses Wamer’s appeal.

II.   BACKGROUND

      On August 2, 2010, Debtor entered into an agreement with Wamer to purchase

on a land contract residential real property located in Detroit, Michigan. Debtor was

to pay $456.19/month, plus all taxes, for the property. On September 23, 2016,

Debtor filed a Chapter 13 bankruptcy petition. At the time, Plaintiff was behind in

payments due Wamer under the land contract. On May 16, 2017, Wamer filed Proof

of Claim #15 in the amount of $10,210.85, which represented the amount of arrearage

on the land contract. The June 28, 2017 Order Confirming Plan expressly provides,

in relevant part:

             2.     WAMAR Properties claim of $10,210.85 shall be paid in
                    Class 6.1 subject to an annual interest rate of 10% at
                    $650.00 per month in accordance with duly filed and
                    allowable proof of claim.

             3.     Debtor waives any and all rights to pursue a cause of action
                    against WAMAR properties for any violations of the

                                          2
                    Automatic Stay.

As noted above, (1) nearly one year after the Order Confirming Plan was entered,

Wamer filed a Motion for Relief from judgment that the Bankruptcy Court denied,

and (2) Wamer filed a Motion for Reconsideration that also was denied.

III.   ANALYSIS

A.     Standard of Review

       On appeal to the district court from an order of the bankruptcy court, “the

district court is required to review the bankruptcy court’s legal conclusions de novo

and review factual questions on a clearly erroneous standard.” In re Araj, 371 B.R.

240, 241 (E.D. Mich. 2007) (citing In re Burns, 322 F.3d 421, 425 (6th Cir. 2003));

In re Made in Detroit, 414 F.3d 576, 580 (6th Cir. 2005).

B.     Analysis

       As noted above, an Order Confirming Plan was entered in this case on June 28,

2017. Under the Bankruptcy Code:

       (a) The provisions of a confirmed plan bind the debtor and each creditor,
       whether or not the claim of such creditor is provided for by the plan, and
       whether or not such creditor has objected to, has accepted, or has
       rejected the plan.

       (b) Except as otherwise provided in the plan or the order confirming the
       plan, the confirmation of a plan vests all of the property of the estate in
       the debtor.


                                           3
      (c) Except as otherwise provided in the plan or in the order confirming
      the plan, the property vesting in the debtor under subsection (b) of this
      section is free and clear of any claim or interest of any creditor provided
      for by the plan.

11 U.S.C. §1327 (emphasis added).

      Wamer first argues that the Bankruptcy Court did not have subject matter

jurisdiction or legal power to modify the assumed land contract. Citing In re Gunter

Hotel Assocs., 96 B.R. 696, 698 (Bankr. W.D. Tex. 1988) (“a bankruptcy court is not

free to re-write an executory contract upon either its assumption or its rejection.

Leasing Service Corp. v. First Tennessee Bank, N.A., 826 F.2d 434, 437 (6th Cir.

1987)”). The Court is not persuaded by Wamer’s argument.

      Neither of the cases cited by Wamer support Wamer’s contention that the

Bankruptcy Court lacked subject matter jurisdiction to address whether or not to

modify the assumed land contract. And, those cases are inapposite to this case, as the

Bankruptcy Court in this matter did not simply re-write the land contract. The Order

Confirming Plan simply memorialized what the parties bargained for and agreed to

vis a vis the amount owed by Debtor and the violations of the Automatic Stay by

Wamer. See Dkt. No. 3, PgID 57 (as set forth on Page 2 of this Order). Such conduct

is permitted by, and was performed in accord with, the Eastern District of Michigan




                                          4
Bankruptcy Court’s Local Rules, specifically Local Rule 3015-2(a)(2).1 Accordingly,

the Court rejects Wamer’s argument that the Bankruptcy Court did not have subject

matter jurisdiction or legal power to modify the assumed land contract.

       Wamer next argues that the Court did not apply the correct standard when

determining that Wamer could not amend its “timely” filed proof of claim. Wamer

cites numerous cases in support of this position. Each of those cited cases recognized

that an amended proof of claim could be timely, even if it was filed after the bar date

had passed. See In re Washington, 420 B.R. 643 (Bankr. W.D. Pa. 2009); Gens v.

RTC, 112 F.3d 569, 575 (1st Cir. 1997); In re Int’l Horizons, Inc., 751 F.2d 1213,

1216 (11th Cir. 1985); In re Kolstad, 928 F.2d 171, 173-75 (5th Cir. 1991). Wamer’s

argument ignores that, in each of the cases Wamer cited, no Order Confirming Plan

had been entered. Wamer’s argument also ignores that its proposed “amendment” to

its proof of claim was filed more than: (a) one year after the proof of claim it seeks to

amend; and (b) 11 months after the Order Confirming Plan was entered.

       Wamer has submitted no authority to support the proposition that a creditor has

the right to amend its proof of claim after an Order Confirming Plan has been entered

– especially when the proposed amendment is made nearly a year after the Order

       1
        The Court notes that Wamer’s Motion for Relief does not comport with the requirements
of Local Rule 3015-2(b), which provides the mechanism for proposing a post-confirmation plan
modification (Local Rule 3015-2(b)(1)), and specifically states, “A post-confirmation plan
modification may not be proposed by motion.” Local Rule 3015-2(b)(3).

                                              5
Confirming Plan was entered. Under the present circumstances, the Court finds that

granting Wamer the relief it seeks would “result in unfair prejudice to other holders

of unsecured claims against the estate,” Gens, 112 F.3d at 575, and Debtor. For these

reasons, the Court concludes that the Bankruptcy Court did not fail to apply the

correct law or standard, nor did the Bankruptcy Court abuse its discretion, when it did

not allow the proposed amended proof of claim.

      Wamer’s third argument is that it set forth a prima facie case to allow relief

from the Order Confirming Plan based on “mistake” and “excusable neglect.” Wamer

contends that the Bankruptcy Court should have scheduled an evidentiary hearing

regarding the alleged $40,000 discrepancy between what Debtor still owed on the

Land Contract and the amount in the Order Confirming Plan. Wamer cites Federal

Rule of Bankruptcy Procedure 9006 (allowing tardily filed claims if the party seeking

allowance of the claim establishes excusable neglect) and a Supreme Court case that

permitted a late filing of a proof of claim where the attorney for some unsecured

creditors filed proofs of claims 20 days after the bar date had passed. Pioneer

Investment Srvs. Co. v. Brunswick Assocs., Ltd. Partnership, 507 U.S. 380 (1993).

      The Pioneer court stated:

      Because Congress has provided no other guideposts for determining
      what sorts of neglect will be considered “excusable,” we conclude that
      the determination is at bottom an equitable one, taking account of all

                                          6
         relevant circumstances surrounding the party’s omission. These include,
         as the Court of Appeals found, the danger of prejudice to the debtor, the
         length of delay and its potential impact on judicial proceedings, the
         reason for the delay, including whether it was within the reasonable
         control of the movant, and whether the movant acted in good faith.

Pioneer, 507 U.S. at 395. Even if the “mistake” upon which Wamer relies was the

result of “negligent delay” or “excusable neglect” caused by Wamer’s representative

or legal counsel erroneously submitting $10,210.85 for its proof of claim (rather than

the total unpaid amount of $55,624.77), the Court concludes that the equitable factors

set forth in Pioneer do no support granting the relief requested by Wamer.

         First, granting Wamer the relief it seeks would have resulted in significant

prejudice to Debtor, who gave up the right to pursue any cause of action against

Wamer for violations of the Automatic Stay. Kolstad, 928 F.2d at 172. Second,

failure to file the “amended” proof of claim until essentially one year after the

applicable proof of claim and entry of the Order Confirming Plan constitutes extreme

delay.

         Third, if the Court allowed the amended proof of claim, that act would have a

monumental effect on judicial proceedings that had terminated one year earlier.

Fourth, although there is no evidence that Wamer acted in bad faith, the reason Wamer

was delayed in ascertaining the need to amend the proof of claim (and amending the

proof of claim) was completely within the control of Wamer or its representatives and

                                            7
legal counsel – for which Wamer must be held accountable. Pioneer, 507 U.S. at 396

(“we have held that clients must be held accountable for the acts and omissions of

their attorneys . . . [and this] principle applies with equal force” with respect to

penalizing creditors with the omissions or neglect of their attorneys).

      When taking all of those circumstances into account, the Court concludes that

the Bankruptcy Court did not err in failing to set an evidentiary hearing or denying

Wamer’s Motion for Relief and Motion for Reconsideration. For the reasons stated

above, the Court denies Wamer’s appeal.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Wamer’s Appeal is DENIED and DISMISSED with

prejudice.

      IT IS FURTHER ORDERED that the Bankruptcy Court’s Order is

AFFIRMED.

      IT IS ORDERED.

                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: March 4, 2019                          United States District Judge
